Case 18-62296     Doc 8      Filed 11/29/18     Entered 11/29/18 10:13:59          Desc Main
                                Document        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION

    In re:

     VIVIAN TABATHA POLO                                               Bankruptcy No:
                                                                       18-62296
                  Debtor,


                                       NOTICE OF APPEARANCE

    The undersigned hereby appears in these Chapter 7 Bankruptcy Proceedings as Counsel for Seterus,

    Inc. as the Authorized Subservicer for Federal National Mortgage Association c/o Seterus,

    Inc., and request that he be placed upon the mailing list of those creditors, parties in interest and

    Counsel who receive all Notices in these proceedings.



                                                   Respectfully submitted,

                                                    /s/ Jon M. Ahern
                                                    Jon M. Ahern, Esq.
                                                    Virginia State Bar No: 018218
                                                    281 Independence Boulevard
                                                    Pembroke 1 Building, Fifth Floor
                                                    Virginia Beach, VA 23462
                                                    757-499-8971
                                                    jmahern@sykesbourdon.com



                                           Certificate of Mailing

           I hereby certify that the foregoing Notice was forwarded electronically and/or mailed via U.S.
    Mail on this 29TH day of November, 2018 to:


    Vivian Tabatha Polo
    215 Remington Place
    Charlottesville, VA 22903

    Hannah W. Hutman
    Hoover Penrod
Case 18-62296    Doc 8   Filed 11/29/18   Entered 11/29/18 10:13:59   Desc Main
                            Document      Page 2 of 2




    342 S. Main Street
    Harrisonburg, VA 22801




                                            /s/ Jon M. Ahern
                                            Jon M. Ahern
